TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00139-CR




                                Shedrick Mitchell, Appellant

                                              v.

                                The State of Texas, Appellee



          FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
 NO. C-1-CR-10-500013, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                           MEMORANDUM                 OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: June 3, 2010

Do Not Publish